Title: To John Adams from John Brown Cutting, 8 October 1788
From: Cutting, John Brown
To: Adams, John


          
            My Dear Sir,
            London 8th of October 1788
          
          Many unexpected obstacles have concur’d to detain me man months longer than I either wish’d or meant to remain here. I have not however been idle or inactive. Nor have my exertions been altogether selfish. On the contrary I have attempted to discharge the duty of a good citizen—from the simple impulse of republican integrity—with an immediate reference to some of the great interests of our country.
          There are those who may hereafter think me officious and perhaps even arrogant for thus apparently imitating as it were diplomatii functions. You and Mr Jefferson I am confident will not be among the number. To you and to him I have communicated the circumstances that have arisen in England since you left it that seemed most essentially to concern the United States. Some benefit has already resulted and more Mr J—n promises me shall result from these well intended efforts.
          Until the meeting of parliament in Novr: nothing of importance will be transacted on this Island. Meanwhile the papers I have the honor to inclose you contain details more authentic and authoritative than aught of my own fabric cou’d possibly be. I hope when you have perused them you will not think it troublesom to dispatch the whole to me under cover “to the care of Mr Joseph Winthrop, Charlestown South Carolina, to remain till call’d for.” My christmass dinner is to be eaten in that City.
          With my very best compliments to Mrs Adams I have the honor to be, with the warmest & most respectful attachment / Your obliged and obedt. servt:
          
            John Brown Cutting
          
        